Title: From Benjamin Franklin to Joseph-Mathias Gérard de Rayneval, 15 March 1780
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy, March 15. 1780.
I thank you for your Care in sending my Packet which I received. I congratulate you most cordially on the safe return of your good Brother. The American News papers will give you the honourable Sentiments & Testimonies of Public Bodies with regard to him; inclos’d I send you those of my friends and Correspondents which I have extracted from their Private Letters to me imagining they might afford you some Pleasure. With great Esteem I have the honour to be, Sir &c.
Mr. De Renneval,
